Case 19-10312   Doc 33   Filed 04/30/20 Entered 04/30/20 12:29:33   Desc Main
                           Document     Page 1 of 4
Case 19-10312   Doc 33   Filed 04/30/20 Entered 04/30/20 12:29:33   Desc Main
                           Document     Page 2 of 4
Case 19-10312   Doc 33   Filed 04/30/20 Entered 04/30/20 12:29:33   Desc Main
                           Document     Page 3 of 4
Case 19-10312   Doc 33   Filed 04/30/20 Entered 04/30/20 12:29:33   Desc Main
                           Document     Page 4 of 4
